Citation Nr: 0509062	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  95-24 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is warranted from February 1, 1988, for post-
traumatic stress disorder (PTSD)?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
rated it as 10 percent disabling effective from February 1, 
1988.  In July 2001, the Board remanded the veteran's appeal 
for further evidentiary development.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal was placed in an appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies to this appeal.  
Hence, the Board has restyled this rating question 
accordingly.  


FINDINGS OF FACT

1.  For the period from February 1, 1988, to November 7, 
1996, the veteran's PTSD was manifested by symptoms causing 
at least definite social and industrial impairment.

2.  For the period from November 7, 1996, the veteran's PTSD 
is manifested by symptoms causing at least occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.




CONCLUSION OF LAW

For the period from February 1, 1988, the veteran meets the 
criteria for a 30 percent rating for PTSD.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Under VAOPGCPREC 8-03, 69 Fed. Reg. 25180 (2004), the VA 
General Counsel held that if a veteran raises a downstream 
issue that was not covered in the initial notice letter 
dealing with an application to reopen, no further VCAA notice 
is required.  Therefore, given the August 1992 statement of 
the case, June 1993 Board decision and remand, September 1993 
letter, March 1995 rating decision, July 2001 remand, and the 
discussion of the VCAA in the March, July, and August 2001 
letters, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran was asked to advise VA, before 
and after the Board remand, if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  In this 
regard, the record shows that, while he reported that the 
prisons he has been incarcerated at for the last 25 years do 
not have any facilities for providing him with ongoing 
psychiatric treatment, nonetheless the record shows that the 
RO and/or the veteran has obtained and associated with the 
claims files his treatment records and personnel records from 
these facilities as well as VA outpatient treatment records, 
letters from the Hudson Valley VA Medical Center and a 
VetCenter, letters from his social workers and other state 
healthcare providers who provided him with psychiatric 
treatment while in prison, and numerous lay statements from 
his friends and ex-wife.  The veteran was also provided VA 
examinations in August 1994 and April 2003 and the veteran 
obtained and filed with the RO a partial copy of a draft of a 
1998 VA examination that was since lost by VA.  

A review of the record on appeal also shows that the veteran 
was advised of what evidence VA had requested, and notified 
in the statement of the case and supplemental statement of 
the case, as well as in the March, July, and August 2001 
letters and the July 2001 remand, of what evidence had been 
received.  

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
assist or to notify the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran contends that his service-connected PTSD is 
manifested by increased adverse symptomatology that entitles 
him to an increased rating.  It is also requested that the 
veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

Moreover, the Board notes that the Court in Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), stated that 
"when it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
61 Fed. Reg. 52698 (Oct. 8, 1996)."  

In the March 1995 rating decision the RO granted service 
connection for PTSD and rated it as 10 percent disabling, 
effective from February 1, 1988.

During the pendency of the veteran's appeal, the schedular 
criteria by which psychiatric disabilities are rated changed.  
See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  The new rating 
criteria became effective November 7, 1996.  Id.  An April 
1998 supplemental statement of the case first notified the 
veteran of the new rating criteria.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, VA may only apply the old rating 
criteria for rating PTSD for the period from February 1, 1988 
to November 7, 1996, time period and the new rating criteria 
for rating PTSD for the term beginning on November 7, 1996.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
07-03; 69 Fed. Reg. 25179 (2004).  

From February 1, 1988, to November 7, 1996

The Board will first consider whether the veteran was 
entitled to a higher evaluation under the old rating criteria 
for rating PTSD during this first time period.

In this regard 38 C.F.R. § 4.132 (1996), Diagnostic 
Code 9411, provided a 10 percent rating for mild social and 
industrial impairment.

A 30 percent rating was warranted for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and that psychoneurotic symptoms 
resulted in such a reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  Id.

A 50 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
was considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Id.

As to the correct rating to assign the veteran's psychiatric 
disorder during this time period, the Board notes that he is 
serving a 15-year to life sentence for 2nd degree murder and 
has been incarcerated since approximately 1979.  The murder 
conviction arises out of the veteran, after a trial, being 
found guilty of having strangled to death another person, 
possibly while intoxicated.  The record also shows that he 
has been denied parole on several occasions.  

In November 1986 and May 1988 letters, Dennis Babik, CSW, 
Ph.D., opined that the veteran's PTSD caused him to have 
problems with numbing, insulating, dissociative reaction, 
guilt, sham, anxiety, rage, and aggressive reaction.  It was 
opined that these problems played a role in the murder.  It 
was also opined that therapy was helping the veteran come to 
terms with his illness.

In an April 1986 examination and May 1986 summary, Henry A. 
Camperlengo, M.D., P.C., reported that the veteran's PTSD, as 
complicated by his alcohol and substance abuse as well as his 
personality disorder caused social instability following his 
return from the Republic of Vietnam.  It was also reported 
that the veteran's PTSD played a role in his actions during a 
prison riot.

In a February 1995 letter from Manuel S. Valencia, M.D., it 
was noted that the veteran continued to complain that his 
PTSD caused his problems with a startled response, mood 
swings, nightmares, a sense of inadequacy, and alienation.  
It was also noted that the veteran had been involved with a 
PTSD program at his prison since 1981 and this had helped him 
significantly. 

An August 1995 VetCenter letter noted that the veteran 
continued in PTSD individual and group therapy during his 
incarceration.  The letter also noted that his wife had cut 
off all contact with him.

The veteran also submitted a number of certificates showing 
he had completed drug and/or alcohol addiction rehabilitation 
programs while in prison during this time period.

A review of the record at this time also reveals a January 
1987 statement from the veteran's ex-wife and July 1995 
statements from fellow inmates.  

In October 1996, VA received a letter from William Slack, 
CSW, in which he reported that he had been counseling the 
veteran once a week since June 1996.  He thereafter opined 
that he clinically observed the veteran having problems with 
intrusive recollections triggered by a verity of stimuli and 
nightmares followed by awakening in a cold sweat, shaking, 
and feeling terrified.  It was also opined that the veteran 
suffered from persistent avoidance, guarding, and not 
trusting others.  It was next opined that the veteran had a 
rather restricted range of affect, persistent symptoms of 
increased arousal, insomnia, hypervigilance, difficulty 
concentrating, irritability, a long history of angry 
outbursts, and difficulty with control as evidence by his 
history of fights and arrests.

As to the veteran's social impairment, it was reported that 
he isolated himself from his peers and withdrawn from 
significant others in his life.  In this regard, it was also 
noted that the veteran had two divorces, had no contact with 
his children, and his inability to engage in social 
activities had led to a self-imposed exile.

As to the veteran's industrial impairment, it was reported 
that he had either quit or been fired from over 20 jobs 
between 1971 and 1987.  

Lastly, it was opined that taken altogether the veteran's 
service connected PTSD caused him severe impairment in all 
aspects of his existence.

The difficulties identified by Drs. Babik, Camperlengo, 
Valencia, and Slack leads the Board to conclude that, with 
resolution of reasonable doubt in the veteran's favor, that 
the evidence supports a conclusion that his impairment is 
best approximated by the criteria for the 30 percent rating 
under the old criteria.  38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9411 (1996).

For the reasons set forth above, an evaluation of 30 percent 
is warranted by application of the old criteria, but no more.  
The veteran's symptoms are not so disabling as to result in 
considerably impairment in the ability to establish and 
maintain effective or favorable relationships or considerable 
industrial impairment.  38 C.F.R. § 4.132.  

Specifically, while the veteran's disability was clinically 
characterized as "severe" by Dr. Slack in his October 1996 
letter and Dr. Slack as well as Drs. Babik, Camperlengo, and 
Valencia reported that the veteran was experiencing a number 
of problems for which he received PTSD counseling, prison 
medical records dated from January 1985 to July 1996 were 
negative for complaints or treatment related to PTSD except 
for a September 1995 treatment record that noted that his 
gastrointestinal problems may have a psychiatric component.

Moreover, at his August 1994 VA psychiatric examination, 
conducted by a psychiatrist at his prison in August 1994, 
adverse symptomatology seen on examination was limited to 
slight to moderate muscle tension when discussing his Vietnam 
experiences, his being somewhat tearful when describing the 
Vietnamese child being killed, and his being visibly tense 
when talking about his post-service alcohol and substance 
abuse.  Otherwise, the veteran appeared his stated age, was 
neatly groomed, cooperated with the interview, was 
normoactive, and there was no overt agitation, tremors, tics, 
muscle spasms, or bizarre or inappropriate behavior.  In 
addition, speech was clear, coherent, and relevant with no 
evidence of language deviation, a lag in reaction time, or 
preservation.  Likewise, his thought process showed no loose 
association, tangentiality, or flights of ideas.  Moreover, 
the veteran denied and he did not show any signs of 
hallucinations, being delusional, having memory lose, or 
having homicidal or suicidal ideation.  Furthermore, his 
affect was appropriate, he was oriented in all three spheres, 
memory was intact, general knowledge was good, his abstract 
ability was intact, and he could do simple calculations.  
While it was noted that the veteran complained that he 
couldn't forget seeing a child blown-up and killed while in 
Vietnam in April 1971 and reported that since that time he 
felt numb, had nightmares followed by waking up in a sweat 
with heart palpitations, felt guilty, depressed, and had an 
exaggerated startled response, none of these problems were 
observed by the examiner.

Given the objective nature of the August 1994 VA examination 
and the fact that the examination was conducted by a 
psychiatrist as well as the fact that there is no evidence 
supporting the veteran's claim that he received regular 
treatment for his PTSD, the Board concludes that it must give 
more credence to the results of the August 1994 VA 
examination than the October 1996 opinion from his social 
worker.  Accordingly, given the lack of adverse 
symptomatology found in the August 1994 VA examination and in 
his prison treatment records, the Board finds that PTSD 
during this time has not resulted in his being considerably 
impaired from establishing and maintaining effective or 
favorable relationships or having considerable industrial 
impairment.

Since November 7, 1996

The Board will next consider whether the veteran was entitled 
to a higher evaluation under the new rating criteria for 
rating PTSD.  In this regard, 38 C.F.R. § 4.130 (2004), 
Diagnostic Code 9411 provides that a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  

A higher, 30 percent rating, is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

As to the correct rating to assign the veteran's psychiatric 
disorder, the Board notes that the record during this time 
period shows that he remains incarcerated.

May, June, and October 1997, letters from Jay P. Buckiewicz, 
Ph.D., were received by the RO.  In the May 1997 letter, he 
reported that the veteran had a long history of insomnia and 
restlessness.  

In June 1997, Dr. Buckiewicz reported that the veteran had 
problems with intrusive recollection, nightmares, severe 
sleep disturbance, concentration, social isolation (rarely 
interacts with peers outside of the group therapy and little 
contact with the world outside the prison), hyperarousal, an 
exaggerated startled response, low frustration tolerance, 
insomnia, depression, and being guarded as well as being wary 
of others and not caring about people.  It was next opined 
that recent testing showed that most of the time he felt 
extremely anxious and quite angry.  As to his occupational 
history, prior to incarceration, he worked at over twenty 
jobs in less than eight years.  As to his social history, he 
was twice married and twice divorced because of his rage and 
distancing.  It was opined that the veteran's daily 
functioning was severely impaired and he needs extended 
treatment to regain adequate functioning.  

In October 1997, in addition to re-reporting the above 
information, Dr. Buckiewicz's also reported that he had seen 
the veteran, in both group and individual therapy, for nine 
months.  Thereafter, he reported that the veteran had daily 
nightmares, had markedly diminished interests in significant 
activities, had feelings of detachment and estrangement from 
others, had a restricted range of affect, and displayed 
irritability and outbursts of anger.  As to his occupational 
history, it was reported that the veteran had many jobs, few 
lasting longer than six months, because of problems getting 
along with co-workers and authority figures.  The veteran, 
because of difficulty concentrating and controlling his 
emotions, has similarly been unable to work in prison and is 
no longer assigned to work details.  The veteran's PTSD was 
characterized as quite severe.

A September 1997 prison vocational rehabilitation record 
noted, without giving a diagnosis, that the veteran was 
unemployable.  It also reported that he had difficulty 
following and taking directions and doesn't work well with 
his peers.

The veteran filed with the RO a document that he claims is a 
partial draft of a VA psychiatric examination conducted by 
Dr. Buckiewicz at the prison in 1998, but which final report 
was thereafter lost by VA.  

Initially, the Board notes that the 1998 report filed by the 
veteran is missing page 2 of the 3-page document and the 
missing page contained most of the examiner's objective 
findings as well as the Axis I and Axis II diagnoses.  

Nonetheless, the Board notes that the pages filed by the 
veteran include the claimants self-reported work history.  
Specifically, he reported that he had worked at 13 jobs 
between 1971 and 1979 and that most of them lasted less then 
6 months because of difficulty getting along with his peers 
and supervisors.  The document also included the veteran's 
subjective complaints that he had the following problems: 
felt tense around people and stayed to himself to avoid the 
tension; felt tired; lost interest in most activities; had 
insomnia; had difficulty concentrating; and had almost daily 
nightmares that produced intense fear on awakening.  

As to the available objective findings on examination, it was 
reported that his adverse symptomatology was limited to 
anxiousness.  Otherwise, he was cooperative, forthright, his 
intelligence was in the normal range, he denied having 
hallucinations or delusions, and he did not demonstrate 
symptoms indicative of a formal thought disorder.  His Global 
Assessment of Functioning (GAF) score was 42.

The American Psychiatric Association, Diagnostic and 
Statistical Manual, 427-9 (4th ed. 1994) (DSM IV) notes that 
a GAF score of between 41 and 50 indicates that the veteran 
has "serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friend, unable to keep a job)" and/or "some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work . . 
.)."

In June 1999, the veteran had a VA psychiatric assessment.  
At that time, he reported that since his separation from 
military service he had difficult getting along with others 
and tried to avoid other people.  He also reported that, 
while he had a number of jobs, he quit them because of 
disputes with his supervisors.  

On examination, adverse symptomatology was limited to a 
dysphoric affect, an anxious mood, and moderately impaired 
short-term memory as well as a self-reported history of 
having flashbacks and difficulty concentrating.  Otherwise, 
the veteran was clean, cooperative, oriented in all three 
spheres, had no homicidal or suicidal ideation, he did not 
exhibit any symptoms indicative of a formal thought disorder, 
long-term memory was intact, and his intellectual ability was 
in the normal range.  The diagnoses included PTSD and anti-
social personality disorder.  His GAF score was 50.  

In an April 2001 letter, the prison social worker, Liliam 
Stetter, reported that she had seen the veteran twice a month 
at group therapy since February 2001 and he had a history of 
severe PTSD.  Next, she reported that the veteran complained 
of depression, nightmares, a startled response, 
hypervigilance, being a loner, flashbacks, intrusive 
thoughts, insomnia, and feelings of a foreshortened future.  
He also told her that prior to prison he had 20 jobs and even 
in prison he could not keep a job.  He next reported that he 
was unable to maintain a meaningful relationship and had been 
married and divorced twice.  Thereafter, she opined that the 
adverse symptomatology she noted at her session was limited 
to his being withdrawn, feelings of estrangement, and feeling 
of alienation from others.  

Prison medical record dated from May 1997 to July 2002 noted, 
on a few occasions, that the veteran had a history of PTSD 
since June 1994.  The record for this time period also shows 
that veteran continued to obtain certificates for completing 
drug and/or alcohol addiction rehabilitation programs.  VA 
outpatient treatment records dated from May 1998 to May 1999 
consisted of notes from the veteran's prison group therapy 
sessions for October 1997 to May 1999.  

A September 2003 letter from the Hudson Valley VA Medical 
Center reported that the veteran had a bed waiting for him at 
an in-patient PTSD program upon his parole.  

In August and September 2001 as well as in October 2003, the 
veteran submitted letters from fellow in-mates, his ex-wife, 
and/or friends that addressed the severity of his PTSD.  

The record also includes August 2003 Misbehavior Reports in 
which it was noted that the veteran was involved in a verbal 
altercation with another inmate, refused to stop the 
altercation when order to by a guard, and had to be escorted 
from the cafeteria. 

In April 2003, the veteran once again underwent a VA PTSD 
examination at his prison.  At that time, he once again 
reported the social and employment history outlined above.  
In addition, he reported that he continued to have no contact 
with his second wife and children or his other family.  It 
was also noted that the veteran had previously lied on early 
psychiatric testing and therefore the results from these 
tests were invalid, he had never had a psychiatric 
hospitalization, and he had never been on psychiatric 
medication.  Additionally, the veteran complained of chronic 
depression, poor appetite, insomnia, low energy level, low 
self-esteem, hopelessness, nightmares, and flashbacks.  The 
veteran also reported that he had not had a prison job for 
two and a half years.  

On examination, adverse symptomatology was limited to his 
appearing 15 years older than his stated age due to very long 
white hair, some lack of social awareness and boundaries, and 
crying while describing some in-service traumatic events.  It 
was also noted that the veteran reported having suicidal 
ideation but without a plane but a suicide attempt in 1979.  
Otherwise, he was polite, cooperative, alert, oriented times 
four, did not display any obvious deficits in thinking or 
memory, he did not have any problems following the 
interviewer's line of questioning and his answers were 
logical, focused, and coherent, and he had no recent 
homicidal ideation.  The examiner next reported that the 
veteran had no family contact, had a long history of drug and 
alcohol addiction, had a self reported history of being 
chronically dysphoric and an insomniac, and appeared to 
suffer from low self-esteem.  The diagnoses included PTSD and 
anti-social personality disorder.  His GAF score was 49.

The Board notes that the objective medical evidence of record 
during this time period as reflected in May, June, and 
October 1997 letters from Dr. Buckiewicz, the 1998 VA 
examination, the June 1999 VA psychiatric assessment, the 
April 2001 letter from Ms. Stetter, and the April 2003 VA 
examination report, shows his PTSD causes him to experience 
problems with withdrawal, feelings of estrangement, feelings 
of alienation from others, anxiousness, a dysphoric affect, 
an anxious mood, moderately impaired short-term memory, 
appearing 15 years older than his stated age, some lack of 
social awareness and boundaries, low self-esteem, and crying 
while describing some in-service traumatic events.  

The Board finds that veteran's overall disability picture, as 
reflected in the above reports along with his and his friends 
and ex-wife's lay statements, leads the Board to conclude 
that the claimants PTSD is manifested by adverse 
symptomatology that equates to occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

Accordingly, the Board concludes that, with resolution of 
doubt in the veteran's favor, that the evidence supports a 
conclusion that his impairment is best approximated by the 
criteria for the 30 percent rating, but no more.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

As noted above, the criteria for the next higher evaluation, 
50 percent, requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
§ 4.130.  However, these are not characteristics of the 
veteran's disability.  

While the veteran reported having problems with anxiety, 
insomnia, anger/irritability, and avoidance, the veteran 
never claimed and the record does not show that he has a 
problem with circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; impairment of 
long-term memory; impaired judgment; or impaired abstract 
thinking.  

The Board acknowledges that examiners have noted that the 
veteran showed objective evidence of having problems with 
withdrawal, feelings of estrangement, feelings of alienation 
from others, anxiousness, a dysphoric affect, an anxious 
mood, moderately impaired short-term memory, appearing 15 
years older than his stated age due, some lack of social 
awareness and boundaries, low self-esteem, and crying while 
describing some in-service traumatic events.  

However, in June 1997, Dr. Buckiewicz also reported that the 
veteran played an active role in organizing and participating 
in the prison PTSD program.  Likewise, while the September 
1997 prison vocational rehabilitation record noted that he 
was unemployable, it did not say it was due to his PTSD.  
Similarly, at the 1998 VA examination, while his GAF score 
was 42, it was also noted that he was cooperative, 
forthright, his intelligence was in the normal range, he 
denied having hallucinations or delusions, and he did not 
demonstrate symptoms indicative of a formal thought disorder.  
Likewise, at the June 1999 VA psychiatric assessment, while 
his GAF score was 50, he was clean, cooperative, oriented in 
all three spheres, there were no homicidal or suicidal 
ideation, he did not exhibit any symptoms indicative of a 
formal thought disorder, long-term memory was intact, and his 
intellectual ability was in the normal range.  Furthermore, 
at the April 2004 VA examination, while his GAF score was 42, 
he was polite, cooperative, alert, oriented times four, did 
not display any obvious deficits in thinking or memory, he 
did not have any problems following the interviewers line of 
questioning and his answers were logical, focused, and 
coherent, and he had no recent homicidal ideation.  
Additionally, while the veteran reported a history of a 
suicide attempt in 1979, the record does not support this 
claim.

While the Board acknowledges that the veteran continues to 
have adverse symptomatology that causes problems, the Board 
can not say that this adverse symptomatology equates to the 
criteria for a higher 50 percent evaluation.  38 C.F.R. 
§ 4.130.  Therefore, the Board concludes that the veteran's 
symptoms are more closely approximated by the criteria for a 
30 percent rating.  38 C.F.R. § 4.130.

In reaching the above conclusions, the Board has not 
overlooked the veteran's, his representative's, his friends, 
and his ex-wife's written statements.  In the above 
statements, the drafters noted the adverse symptomatology 
they saw and sometimes opined how these symptoms showed the 
veteran to be more disabled than reflected at his 
examinations.  Lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, 
these statements as to the severity of the veteran's PTSD are 
not probative because laypersons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 


Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, the 
Board will place more weight on the clinical evidence of 
record as outlines above then these lay statements in 
evaluating the severity of the claimant's PTSD. 


ORDER

For the period from February 1, 1988, a 30 percent disability 
rating for PTSD is warranted, subject to the laws and 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


